Citation Nr: 0017125	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  00-11 193	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.




FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on December 20, 1996; a Notice of 
Disagreement was received by the VA after November 18, 1988; 
and the veteran retained an attorney in April 1997, within 
one year of the date of the Board's decision.

2.  On April 28, 1997, and revised in December 1998, the 
veteran and his attorney entered into a contingent attorney 
fee agreement which provided that 20 percent of past-due 
benefits were to be paid by the VA to the veteran's attorney.  

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), and a November 1999 Board 
Remand, an April 6, 2000 rating decision granted the veteran 
service connection for a low back disability and awarded a 20 
percent disability evaluation, effective February 24, 1993.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits by the VA pursuant to the terms of the April 1997 
attorney fee agreement (revised in December 1998) for the 
grant of service connection for a low back disability and 
assignment of a 20 percent disability evaluation, between 
February 24, 1993 and April 6, 2000, have been met.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a Notice of 
Disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In the case of In re Fee Agreement of Mason, 13 Vet. App. 79 
(1999), the Court noted that 38 U.S.C.A. § 5904(d) authorizes 
the Secretary to pay directly to an attorney 20 percent of 
the total amount of any past-due benefits awarded to a 
veteran on the basis of the claim where the veteran and the 
attorney entered into a qualifying fee agreement for 
representation before the Court.  "A qualifying fee 
agreement must specify that the total fee payable under the 
agreement (1) may not exceed 20% of past-due benefits, (2) is 
contingent on a favorable resolution of the matter, and (3) 
will be paid directly to the attorney by the Secretary from 
the past-due benefits awarded on the basis of the underlying 
claim.  See 38 U.S.C. § 5904(d)(1), (2)."  In re Fee 
Agreement of Mason, 13 Vet. App. at 85.  The Court concluded 
that, "where an attorney successfully represents a VA 
claimant before this Court and has filed a qualifying 
attorney-client fee agreement which directs payment by the 
Secretary from an award of past-due benefits awarded on the 
basis of the claim filed with VA, the Secretary is obligated 
to pay directly to the attorney 20% of the past-due benefits 
awarded on the basis of the claim or application for benefits 
underlying the issues successfully appealed to this Court."  
In re Fee Agreement of Mason, 13 Vet. App. at 86, (emphasis 
in original).  In other words, the limitations in section 
5904(c)(1) do not apply.

In this case, the Board issued a decision in December 1996 
that found that new and material evidence had not been 
submitted to reopen a claim of service connection for a low 
back disability.  In April 1997, the veteran and his attorney 
entered into an attorney fee agreement to represent the 
veteran in his claim for VA benefits which were denied by the 
December 1996 Board decision.  The attorney fee agreement 
called for the attorney to be paid on a contingent basis 20 
percent of any past due benefits directly by the VA.  In 
December 1998 the Court vacated that part of the Board's 
December 1996 decision that determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a low back disability.  Following a November 
1999 Board Remand, an April 2000 rating decision granted the 
veteran service connection for a low back disability and 
assigned a 20 percent disability evaluation, effective 
February 24, 1993.  The veteran and his attorney were 
informed as to past due benefits resulting from the RO's 
decision by a letter dated in April 2000.

Based on this evidence, the Board finds that the April 1997 
attorney fee agreement, as revised by the parties in December 
1998, satisfied the eligibility requirements under 38 
U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In this case, 
the Board promulgated a decision that denied the benefit 
sought in December 1996.  (The Board need not address the 
effect of the VA General Counsel Opinion 37-97 concerning 
whether the December 1996 decision constituted a "final 
decision" since the attorney successfully represented the VA 
claimant before the Court and has filed a qualifying 
attorney-client fee agreement.)  A Notice of Disagreement 
pertaining to that decision was received by the RO in May 
1993, thus after November 18, 1988, and the fee agreement was 
properly and timely executed in April 1997.  That agreement 
provided that 20 percent of past due benefits were to be paid 
by the VA to the veteran's attorney for representation.  The 
amount of the fee was contingent on whether the claim was 
resolved in a manner favorable to the veteran, and, as 
reflected in the RO's April 2000 letter, the award of past 
due benefits resulted in payment to the veteran from which a 
fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

The Board may order a reduction in the fee called for in the 
agreement if the Board finds that the fee is "excessive or 
unreasonable."  See Matter of Fee Agreement of Smith, 4 Vet. 
App. 487, 492 (1993), vacated in part on other grounds sub 
nom; In re Wick, 40 F.3d. 367 (Fed. Cir. 1994); Matter of Fee 
Agreement of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past due benefits awarded will be 
presumed reasonable.  As such, the Board finds that the fee 
called for is neither excessive nor unreasonable.

In this case, the proper amount of past due benefits is a 
lump sum payment representing the total amount of recurring 
cash payments stemming from the issue of a grant of service 
connection for a low back disability with a 20 percent 
disability evaluation, between February 24, 1993 and April 6, 
2000.  Thus, the attorney is entitled to payment of 
20 percent of the amount of the award for that disability.  
See 38 C.F.R. § 20.609(h)(3)(i).


ORDER

Eligibility for payment of attorney fees directly by the VA 
to the veteran's attorney is established, and the attorney 
should be paid 20 percent of the veteran's past due benefits 
awarded for a grant of service connection for a low back 
disability with assignment of a 20 percent disability 
evaluation, between February 24, 1993 and April 6, 2000.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals


 


